Citation Nr: 1516299	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  09-05 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post traumatic stress disorder (PTSD).  

2.  Entitlement to an increase in the 10 percent evaluation currently assigned for migraine headaches (previously rated as post-concussion syndrome).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1969.  

This matter initially came before the Board of Veterans' Affairs (Board) on appeal from a February 2008 decision by the RO which denied the benefits sought on appeal.  A hearing before a member of the Board was held in July 2011.  The Board remanded the current issues on appeal for additional development in February 2012.  

By rating action in October 2012, the RO granted service connection for postoperative deviated septum and assigned a noncompensable evaluation; effective from June 20, 2007, the date of his claim.  The Veteran and his representative were notified of this decision and did not express dissatisfaction with the rating assigned.  Accordingly, this issue is no longer in appellate status and will not be addressed in this decision.  


FINDINGS OF FACT

1.  The Veteran does not have PTSD as a result of military service.  

2.  The Veteran's migraine headaches are manifested by characteristic prostrating attacks occurring about once a week; very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability has not demonstrated.  




CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).

2.  The criteria for an increased evaluation to 30 percent, and no higher, for migraine headaches are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, the notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in July and September 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment records (STRs) and all VA medical records have been obtained and associated with the claims file.  The Veteran's Virtual VA electronic medical records were also reviewed.  The Veteran also testified at a hearing at the RO before a member of the Board in July 2011.  

Regarding the July 2011 hearing, in January 2015, the Veteran was notified that the Law Judge who conducted the hearing was no longer employed by VA, and was offered an opportunity to testify at another hearing.  The Veteran was advised that he must respond within 30 days of the date of the letter, and that if no response was received, the Board will assume that he does not want another hearing.  The letter was mailed to the Veteran at his most recent address of record, but was returned by the U.S.P.S. and marked as "return to sender not able to forward."  As the Veteran has not contacted VA or provided a forwarding address, no further action is necessary and the Board will proceed with appellate review of his appeal.  

Concerning the July 2011 Travel Board hearing, the VLJ fully identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claims.  In addition, the VLJ requested necessary evidentiary development in the case.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Finally, the claim was remanded for additional development in February 2012.  The remand directives included associating all outstanding VA treatment records with the claims file and scheduling him for VA examinations to determine, in pertinent part, whether he has PTSD, and the severity of his migraine headaches.  All outstanding VA treatment records have been obtained and associated with the Veteran's electronic claims file, and appropriate VA examinations were conducted in March 2012.  As such, the Board finds that the AMC has substantially complied with the remand directives and that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection:  In General

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) a link, established by medical evidence, between current symptomatology and the claimed, in-service stressor.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy" as established by official records, including recognized military combat citations, or other supportive evidence.  If the VA determines that the veteran engaged in combat with the enemy and the alleged stressor is combat-related, then the veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA determines that the veteran did not engage in combat with the enemy or that the veteran engaged in combat with the enemy, but the alleged stressor is not combat-related, the veteran's lay testimony, by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 142 (1993).  

The regulations pertaining to PTSD were recently amended and 38 C.F.R. § 3.304(f)(3) no longer requires the verification of an in-service stressor if involving "fear of hostile military or terrorist activity."  Rather, lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

PTSD

The Veteran seeks to establish service connection for PTSD that he believes is related to a motor vehicle accident (MVA) in service.  At the July 2011 hearing, the Veteran was somewhat vague when asked about his stressors and symptoms and indicated that he didn't recall anything about the MVA - though he did know that two people in the other car died, and said only that he had nightmares and headaches for four years.  (T p.4 & 11).  The Veteran testified that he was currently receiving psychiatric counseling from VA, but was not sure if he was in any type of PTSD program or even if he had been diagnosed with PTSD.  (T p.3-5).  

Concerning the Veteran's allegations and testimony, while he is competent to describe his experiences and symptoms, the etiology of his symptoms may not be diagnosed via lay observations alone and he is not shown to have the expertise to provide a competent opinion concerning the complex medical question of the nature or etiology of his psychiatric disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

At this point, it should be noted that service connection was established for major depression, secondary to general medical conditions and rated 50 percent disabling from May 28, 2009, by the RO in July 2010.  The Veteran and his representative were notified of this decision and did not express dissatisfaction with the rating assigned.  Therefore, the only question to be resolved in this appeal is whether the Veteran has PTSD which is related to his military service.  

In this case, the pertinent evidence of record consists of the Veteran's testimony at the July 2011 Travel Board hearing, numerous VA outpatient reports, and two VA psychiatric examination reports conducted in July 2010 and March 2012.  

The VA psychiatric outpatient notes showed that the Veteran was treated psychiatric symptoms on numerous occasions from 2007 to the present, and include diagnoses of major depressive disorder, major depression, mood disorder and PTSD.  However, none of the outpatient notes included any discussion of the Veteran's stressors other than an occasional reference to having been in a MVA in service, did not show that any psychological tests were conducted, and did not provide analysis or discussion as to the basis for the diagnoses rendered.  

When examined by VA in July 2010, the examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, service and medical history and the clinical findings on examination.  The examiner commented that the Veteran's recollections of the MVA in service was poor, and he remembered only that they were coming home from church and that two people in the other car were killed.  He said that he was hospitalized for several months following an MVA in service, and that he felt abandoned and rejected by the other veterans in the hospital because his injuries were not combat related.  The Veteran reported that he worked in automobile sales for many years after service until 2007, when he lost his job because of physical and emotional problems.  The examiner discussed several of the VA psychiatric reports of record and noted that he was reportedly treated for depression and PTSD secondary to his MVA and depression secondary to his general medical problems, such as hepatitis and cirrhosis of the liver.  

The examiner indicated that while the Veteran had symptoms of depression, it had improved due to positive feelings since starting college classes and doing well, but that he had significant worry about his hepatitis and cirrhosis.  The diagnosis was major depression, secondary to general medical complaints.  

At the direction of the Board remand in February 2012, the Veteran was examined by VA psychiatric services in March 2012, to determine the nature and etiology of his psychiatric complaints.  The examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and clinical findings.  The Veteran reported that he worked for 22 years as a car salesman but was fired in 2010 because of poor customer service satisfaction survey scores.  The Veteran reported that he was currently attending community college 3/4-time in pursuit of a degree in business management, and that he was doing well in school, but was having some difficulty with his math classes.  When not in school, he spends his time around the house and described his life a "boring."  The Veteran reported that he has recurring dreams of being in the VA hospital after the MVA and seeing a lot of recovering wounded Vietnam veterans.  He said that he had "weird dreams" two to three times a week, involving old faces, people that he knew when he was a teenager, and of various friends that he made over the years.  The examiner noted that the Veteran's responses on the MMPI-2 validity scales suggested over-reporting of psychopathology to such a degree that the profile and code type were not interpretable.  The examiner commented that the unusual number of reported psychological symptoms represented a significantly exaggerated picture of the Veteran's current situation and problems, and reflected either a "plea for help" or a blatant attempt to distort response for some situational gain.  In either case, the resulting profile was uninterpretable.  

The examiner indicated that the Veteran met Criteria A for PTSD; i.e., experienced, witnessed or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, but that he did not meet Criteria B, C, D, E or F.  The examiner concluded that the Veteran did not meet the full criteria for a diagnosis of PTSD under the Diagnostic and Statistical Manual of Mental Disorder, 4th edition (DSM-IV).  The diagnosis was major depressive disorder.  The examiner opined that it was less likely than not that the Veteran's current psychiatric disorder was incurred in or caused by the MVA in service.  The examiner indicated that the Veteran's stressors did not meet the diagnostic criteria for a diagnosis of PTSD under DSM-IV, and that the results of objective testing were unreliable and suggested exaggeration for financial gain "(i.e., disability benefits)."  

Based on the current evidence of record, the Board finds that the totality of the competent evidence is against the claim of service connection for PTSD.  As noted above, in order to prevail on a claim of service connection for PTSD, there must be medical evidence diagnosing the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed, in-service stressor.  

The favorable evidence in this case consists of a diagnosis of PTSD on several VA outpatient notes during the pendency of this appeal.  However, this favorable evidence does not show that any psychological tests were conducted, nor does it contain any discussion or analysis regarding the sufficiency of symptoms or of how the Veteran met the diagnostic criteria for PTSD.  Given the lack of any discussion as to the sufficiency of symptoms, or any analysis as to the basis for the diagnoses rendered, which would call into question the adequacy of such diagnoses of PTSD, the Board finds that the VA outpatient notes are of limited probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.)

On the other hand, the Board finds the March 2012 VA psychiatric opinion to be more probative and persuasive as it was based on a longitudinal review of all the evidence of record and a detailed discussion of all relevant facts, which included the favorable VA outpatient reports and the most recent psychological testing of the Veteran.  The examiner considered other possible diagnoses, and offered a rational and plausible explanation for concluding that the Veteran does not have PTSD which is related to service.  The examiner noted that even if one allowed category A, the Veteran clearly did not meet criteria B, C, D, E or F for a diagnosis of PTSD.  Ultimately, the VA examiner concluded that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD and that his significant over-reporting of psychopathology on recent testing was consistent with persons seeking financial gain.

The record before the Board does not indicate that there is a diagnosis of PTSD in service or within one year of service separation.  Moreover, given the lack of probative and persuasive value of the VA outpatient reports, which call into question the adequacy of the Veteran's diagnosis, and the highly probative value of the March 2012 VA examination report, which contains a well-reasoned and fully explained determination that the Veteran did not meet the diagnostic criteria for PTSD, the evidence in this case is not so evenly balanced so as to allow the application of the benefit-of-the-doubt rule.  38 C.F.R. § 3.102.  Therefore, for the reasons and bases discussed above, the preponderance of the evidence is against the claim of service connection for PTSD, as all three elements for a showing under 38 C.F.R. § 3.304(f) has not been met.  Accordingly, the appeal is denied.


Increased Ratings - In General

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2014).  

Migraine Headaches

The Veteran's headache disorder is rated under Diagnostic Code (DC) 8100.  Under that diagnostic code, migraines with infrequent attacks warrant a 0 percent rating.  Migraines with characteristic prostrating attacks averaging one in two-months over the last several months warrant a 10 percent rating.  Migraines with characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a.  

The term "prostrating attack" is not defined in regulation or case law.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999)(quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  However, prostration can be defined as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1523 (30th ed. 2003).  

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When examined by VA in November 2007, the Veteran reported that he had one migraine headache a week requiring two days of bedrest since 1969, but said that since he was put on Zomig, his headaches decreased to two to three times a month and lasted one to two days.  The Veteran reported that his headaches come on suddenly and without aura, but that they did not interfere with his work (car salesman) because his work time was flexible and he could leave early.  The Veteran reported that he missed three days of work in the previous 12 months due to migraines.  

When examined by VA in March 2012, the Veteran reported that his headaches were since his last VA examination in November 2007 was about the same and that he has headaches one to two days a week and that they typically last several hours.  He reported that his medication was changed to Imitrex, which he felt was not quite as good, but that it still helped to alleviate his symptoms.  The examiner noted that his symptoms included nausea and sensitivity to light, but that he did not have characteristic prostrating attacks or very frequent and prolonged attacks of migraine headaches, that there were no other physical findings, complications, conditions, signs and/or symptoms related to his migraine headaches, and that his headaches did not impact on his ability to work.  

The evidence required to warrant a grant of disability benefits does not have to be conclusive.  The question is whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In this case, the Veteran's description of migraine headaches that require him to lay down once or twice a week is consistent with the criteria for a 30 percent evaluation under DC 8100.  However, at no time during the pendency of this appeal does the Board find that the Veteran's migraine headaches have been of such severity that they fall within the criteria for assignment of a 50 percent evaluation.  That is, while the Veteran reported severe headaches several times a month, there is no indication that these headaches are productive of severe economic inadaptability as required by that regulation.  On the contrary, when he was employed, the Veteran reported that his headaches did not interfere with his employment and that he missed only a couple of days of work a year, due to his headaches.  Although the Veteran is not currently employed, the evidence showed that he was going to college three quarter and/or full-time, and getting good grades, and has never reported that his headaches interfered with his studies or class attendance.  

Based on the evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's description of his migraine headaches more closely approximates the criteria for a 30 percent evaluation, and no higher, from the date of his claim for increase.  38 C.F.R. §§ 4.7, 4.21, 4.124a, DC 8100; 38 U.S.C.A. § 5107(b); see also, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The schedular evaluation in this case is not inadequate.  An evaluation in excess of the rating assigned is provided for certain manifestations of the service-connected migraine headaches, but the evidence reflects that those manifestations are not present in this case.  For the reasons discussed above, the Board finds that the schedular rating criteria adequately contemplate the impairment caused by the Veteran's migraine headaches for the relevant period.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Finally, the Board notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  A Rice TDIU claim is limited to whether the Veteran is unemployable due the service-connected disability on appeal-in this case, the Veteran's service-connected migraine headaches.  Id.  In this case, although the Veteran is not currently employed, there is no evidence that his headaches played any role in his unemployability, nor does he alleged that his headaches render him unemployable or have ever caused him to miss more than few days of work a year.  Based on the evidence of record, the Board finds that further consideration of a TDIU due to the service-connected migraine headaches is not warranted.


ORDER

Service connection for PTSD is denied.  

An increased evaluation to 30 percent, and no higher, for migraine headaches is granted, subject to VA regulations concerning the payment of monetary benefits.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


